Citation Nr: 0802510	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  97-18 034	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In April 2004, the Board denied service connection for PTSD.  
The veteran perfected a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in October 2006, the Court set aside the April 2004 
Board decision and remanded the matter for readjudication 
consistent with the order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the case was previously denied, the Board found that the 
evidence of record did not support a diagnosis of PTSD.  In a 
May 2007 interim summary for VA, the veteran's private fee 
basis psychiatrist recently reasserted the diagnosis of PTSD, 
listing various symptoms.  The circumstances of this case 
indicate that the VA records should be obtained and 
considered.  

The Court order noted that although the veteran had several 
VA examinations, some were done by the same persons.  To 
comply with the spirit of the order, the veteran should be 
afforded an examination by a specialist who has not 
previously examined him.  

In June 2001, the veteran was sent a letter notifying him in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Since that time, the Court has issued several 
decisions clarifying the requirements of the VCAA.  This 
remand affords an opportunity to send the veteran a current 
VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant will be assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  

2.  Obtain copies of the veteran's VA 
clinical records and fee basis 
treatment records, and associate them 
with the claims folder.  

3.  In its April 2004 decision, the 
Board determined that the veteran 
served in combat in Vietnam.  The 
veteran should be afforded an 
examination for PTSD by a psychiatrist 
who has not previously examined him.  
The claims folder should be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies, including psychological 
testing, should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has PTSD?  

b.  What are the veteran's other 
psychiatric diagnoses, if any?  If 
there are no psychiatric diagnoses, the 
examiner should so state with an 
explanation.  

c.  If the veteran has a psychiatric 
diagnosis other than PSTD, is it at 
least as likely as not that his 
experiences in service contributed to 
cause such disorder?  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



